DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 12-13, the expression “the second latch from rotating from the fourth position to the second position” does not make sense. It is suggested that “the second position” should be corrected read -- the third position --.
Claims 11-18 are also indefinite because they depend from an indefinite base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huck (US 2018/0118229).
Huck discloses an apparatus comprising first and second latches 215 configured to couple to a deck 102 of an autorack car, wherein each latch comprises body 235 coupled to hinge 240 such that the body may rotate about the hinge from a first position to a second position, and headpiece 218 coupled to the body; travelling nut 220 configured to engage ball screw 104, wherein the travelling nut is configured to rotate with the ball screw when the body is in the first position, and the body includes inside key 225 (paras [0034] and [0035]) configured to engage a corresponding slot of the travelling nut to exert a counter force on the travelling nut to prevent the travelling nut from rotating when the body is in the second position, and wherein the travelling nut and the latch are configured to adjust a height of the deck in the autorack car when the body is in the second position and the ball screw is turned; and collar 210 configured to encircle the latch when the body is in the second position, wherein the collar may be lifted above the latch. The structure of Huck is considered to include the features of instant claims 1 and 3.     
Regarding instant claim 2, in the structure of Huck, collar 210 is configured to prevent body 235 from rotating from the second position to the first position as claimed.
Regarding instant claim 4, in the structure of Huck, ball screw 104 is extending through travelling nut 220.
Regarding instant claim 5, the counter force of body 235 on travelling nut 220 to prevent the travelling nut from rotating when the body is in the second position is readable as a force transverse to the body.
Regarding instant claims 6-7, consider the position of headpiece 218 in the structure of Huck, which is operable as claimed.
Regarding instant claim 9, in the structure shown in Fig. 2 of Huck, wherein the headpiece comprises key 225 and the collar comprises slot 230, which are configured and operable as claimed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Huck (US 2018/0118229).
Huck is applied above.
Regarding the method steps of instant claims 10-17, it would have been obvious to one of ordinary skill in the art to operate the structure of Huck by using the steps recited in instant method claims, which are obviously necessary operating steps for performing proper operations in accordance with the design of the structure of Huck.
Regarding instant claim 11, consider claim 19 of Huck.
Regarding instant claims 14-15, consider the position of headpiece 218 in the structure of Huck, which is operable as claimed.
Regarding instant claim 16, in the structure of Huck, the first and second counter forces by the first and second bodies are opposite as claimed.
Regarding instant claim 17, in the structure of Huck, ball screw 104 is extending through travelling nut 220.
Claims  8 and 18 (18 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Huck (US 2018/0118229) in view of Schroeder (US 9,334,937).
Huck is applied above.
Schroeder discloses a structure with travelling nut 134 that comprises a nut body and nut head 142, wherein the nut head is rectangular. In view of Schroeder, it would have been obvious to one of ordinary skill in the art to alternatively configure the travelling nut of Huck with a rectangular nut head, similar to that taught by Schroeder, to achieve expected advantages thereof, e.g. the rectangular nut head is an alternative shape that is effective for use in locking the travelling nut against rotation with the rotating screw extended therethrough when the screw is rotated. The task of choosing between the traveling nut configuration of Huck and the travelling nut configuration of Schroeder is merely an obvious matter of design choice through routine engineering without requiring an invention. The structure of Huck, as modified, is considered to include the features of instant claims 8 and 18.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schroeder (US 9,010,205) discloses a travelling nut system including square travelling nut. Schroeder (US 8,028,594) discloses a travelling nut system that includes latches encircled by a collar. French reference (FR 2756267) discloses another travelling nut system.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617